PER CURIAM.
Action for fraud in the sale of corporate stock. Defendants are charged with conspiracy to cheat plaintiff. A jury awarded plaintiff $15,000, the amount of money he paid for the stock, and $5,000 punitive damages. There is an abundance of evidence of fraud *104and of a conspiracy on the part of defendants to defraud plaintiff. It therefore became a jury question.
We have carefully examined all the assignments presented to us and are of the opinion that no prejudieial error appears of record.
Affirmed.